DETAILED ACTION

Response to Amendment
1.	Amendments received on 11/06/2020 have been entered. Claims 1-5, 9-11, 14 and 15 have been amended.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
4.	Claims 1, 2, 5, 7-8, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0278500) in view of von Malm (US 2015/0014716).
	As to claim 1, Lin teaches a display device comprising:
 a plurality of image points (package module 2 of the LED, fig. 11), each image point comprising at least one active region (LED 22, fig. 11) configured to generate first radiation ([0038] controls the light emitting intensity of each of the first LED 22); 
a carrier comprising a drive circuit ([0039] the driving control loop 25 are disposed on the same substrate 21) configured to drive the plurality of image points ([0038] the driving control loop 25 drives and controls the light emitting intensity of each of the first LED 22, the second LED 29 and the LEDs d); and
 one or several detectors assigned to at least some image points, the one or several detectors configured to receive second radiation ([0039] when the second LED 29 is driven by the backward bias, it can function as a photosensor to sense the light emitting intensities of other LEDs), 
wherein at least some image points are configured to act either as an emitter or as a detector during operation of the display device ([0037] inputted AC power may drive the first LED 22 and the second LED 29 to emit light alternately, and the inputted DC power may drive one of the LEDs to emit light, and reversely bias the other of the LEDs to form the photosensor 26 for sensing the ambient light intensity), 
wherein the image points, which are configured to act either as the emitter or as the detector during operation of the display device, are configured to detect the first radiation ([0037] inputted AC power may drive the first LED 22 and the second LED 29 to emit light alternately, and the inputted DC power may drive one of the LEDs to emit light, and reversely bias the other of the LEDs to form the photosensor 26 for sensing the ambient light intensity).
Lin does not teach wherein the active regions of several image points are formed from a common semiconductor layer sequence.
However, von Malm teaches wherein the active regions of several image points are formed from a common semiconductor layer sequence ([0007] the pixels preferably arise from a common semiconductor layer sequence, i.e., the semiconductor layers, in particular the active regions of the individual pixels, are identical with regard to their material composition and their layer thicknesses).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Lin, wherein the active regions of several image points are formed from a common semiconductor layer sequence, as suggested by von Malm in order to simplify the manufacturing process and thus reduces cost.

As to claim 2, Lin in view of von Malm teaches the display device, wherein at least one of the several detectors (Lin: LED 29, fig. 11) is integrated in the carrier (Lin: substrate 21, fig. 11) which comprises the drive circuit (Lin: driving control loop 25).  

As to claim 5, Lin in view of von Malm teaches the display device, wherein at least one of the one or several detectors is arranged without overlapping with the image points in plan view of the display device (Lin: fig. 11 shows detector 29 and light emitting diode 22 without overlapping).  

As to claim 7, Lin in view of von Malm teaches the display device, wherein each image point (Lin: package module 2, fig. 11) comprises at least two subimage points (Lin: first LED 22 and LEDs d, fig. 11) and a separate detector is assigned to each subimage point (Lin: LED 29, fig. 11, [0039]).  

As to claim 8, Lin in view of von Malm teaches the display device, wherein at least one detector is assigned to a plurality of image points (Lin: fig. 11 indicates there are many detector 29 assigned to a plurality of package module 2).  

As to claim 10, Lin in view of von Malm teaches the display device, wherein the one or several detectors comprise  a III-V compound semiconductor material (von Malm: [0039] the semiconductor layer sequence 2, in particular the active region 20, preferably comprises a III-V compound semiconductor material).  

As to claim 15, Lin in view of von Malm teaches the display device, wherein the display device is configured to drive the active regions depending on a signal of the one or several detectors (Lin: [0036] after the photosensor 26 senses the light .

5.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0278500) in view of von Malm (US 2015/0014716) and further in view of Teshirogi (US 2008/0112164).

As to claim 3, Lin in view of von Malm does not teach wherein at least one of the_ one or several detectors is arranged between two image points in plan view of the display device.
However, Teshirogi teaches the display device, wherein at least one of the_ one or several detectors (P11, fig. 2) is arranged between two image points (P11 between RGB in A11 and RGB in A12) in plan view of the display device (fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Lin in view of von Malm, wherein at least one of the_ one or several detectors is arranged between two image points in plan view of the display device, as suggested by Teshirogi in order to detect the amount of light and automatically correct the emission of light from the light emitting diodes ([0044]). 

s 4, 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0278500) in view of von Malm (US 2015/0014716) and further in view of Uemoto (US 2007/0195044).
As to claim 4, Lin in view of von Malm does not teach the display device as claimed.
However, Uemoto teaches the display device, wherein at least one of the several detectors  overlaps with at least one image point in plan view of the display device (fig. 1, [0023] first to third thin film sensors 22, 24 and 26 sense the luminous intensities of the R, G and B LEDs 20, 30 and 40 through through-holes 51,53 and 55 penetrating the anodes 60, 64 and 68 of the R, G and B LEDs 20, 30, 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlap the detector with an image point as taught by Uemoto in order to generate a sensing signal that is proportional to the luminance intensities, thus the detection capability of the device is increased ([0023]).

As to claim 6, Lin in view of von Malm does not teach the display device as claimed.
However, Uemoto teaches the display device, wherein at least one separate detector is assigned to each image point (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign at least one separate detector to each image point as taught by Uemoto in order to increase the detection capability.

As to claim 11, Lin in view of von Malm does not teach the display device as claimed.
However, Uemoto teaches the display device, wherein at least one of the several detectors  is based on silicon ([0027] the first to third thin film sensors 22, 24 and 26 are formed by forming an amorphous silicon thin film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate silicon based detector as taught by Uemoto in order to provide a compacted device that can reduce size, weight and cost can be realized.

As to claim 14, Lin in view of von Malm does not teach the display device as claimed.
However, Uemoto teaches the display device, wherein the active region of the image point and a photosensitive region of the  one or several detectors  are formed in the common semiconductor layer sequence (Uemoto: [0027] semiconductor layers 12, 14, 16 and 18 of the first to fourth TFTs T1 to T4, and the first to third thin film sensors 22, 24 and 26 are formed ... by using a polysilicon thin film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the active region of the image point and a photosensitive in the common layer as taught by Uemoto in order to provide a compacted device that can reduce size, weight and cost can be realized.


7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0278500) in view of von Malm (US 2015/0014716) and further in view of Morimoto et al (US 2008/0245949).
 	As to claim 9, Lin in view of von Malm does not teach the display device as claimed.
Morimoto teaches the display device, wherein an optical barrier is arranged between the active regions of the image points and the one or several detectors (fig. 9, [0124] color sensor 31a  includes a light-shielding section 31 i).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a light-shielding section as taught by Morimoto in order to “prevent(ing) the light emitted from the LED 31 b from being directly incident on the color sensor 31 a” [0124]

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2007/0278500) in view of von Malm (US 2015/0014716) and further in view of  Mashiba et al (US 2013/0106680).
As to claim 12, Lin in view of von Malm does not teach the display device as claimed.
Mashiba teaches the display device, wherein each image point comprises a respective subimage point configured to generate radiation in a red spectral range, a blue spectral range and a green spectral range (10r, l0g, 10b, fig. 2), and a detector (photo sensor 20a, fig. 2), and wherein the detector and the subimage points are arranged side by side on the carrier (LED substrate 10s, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a photo sensor as taught by Mashiba in order to adjust light luminance of the LED backlight based on the detection result and thus improve the image quality.

13. (Cancelled) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628